Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Status of the Application
2.	This is an allowance based on the examiner’s amendment. Claims 21-45 are allowed. Claim 21, and 37 have been amended, and claim 45 has been added via examiner’s amendment.
Drawings
3.	The drawings filed on 5/21/21 are acceptable for examination proceedings.
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Ledesma (Reg. # 57181) on 8/1/22.
The claims have been amended as follows:
21.	(Proposed Amendment) A computer-executed method comprising: 
determining, based on weather forecast data for a particular site, seasonal information and one or more weather factors of the particular site;
determining, based on the seasonal information and the one or more weather factors of the[[a]] particular site, one or more forecast apparent temperatures at the particular site; 
selecting, from a plurality of energy management automated schedules stored in computer memory, a particular automated schedule based on the one or more forecast apparent temperatures; 
wherein selecting the particular automated schedule is based on the one or more forecast apparent temperatures satisfying particular one or more criteria associated with the particular automated schedule;
generating one or more instructions to use the particular automated schedule while a current day-specific apparent temperature satisfies the particular one or more criteria; and
electronically transmitting the particular automated schedule and the one or more instructions to an energy management device at the particular site to control one or more energy consuming appliances at the particular site based on the particular automated schedule;
wherein the method is performed by one or more computing devices.
37.	(Proposed Amendment) A computer-executed method for identifying an automated energy management schedule for a particular site comprising: 
identifying a season value indicative of a season associated with the particular site;
based at least in part on weather data for the particular site, adjusting a temperature value associated with the particular site to produce an apparent temperature value, the weather data comprising the season value and one or more weather factors; 
using a trained machine learning model, predicting a set of thermostat settings based on a plurality of input values associated with the particular site that comprises the season value and the apparent temperature value





based, at least in part, on the predicted set of thermostat settings, selecting a particular automated schedule, from a plurality of energy management automated schedules stored in computer memory;
via a network, electronically transmitting the particular automated schedule to an energy management device at the particular site to control one or more energy consuming appliances at the particular site based on the particular automated schedule;
wherein the method is performed by one or more computing devices. 
45. 	(New) The method of Claim 37, wherein the plurality of input values also comprises one or more of: 
season factor data,
an identifier of the particular site, or 
one or more portions of the weather data.

5.         The following is an examiner’s statement of reasons for allowance for claim 1:  
	The closest cited prior art Keil (US PG Pub: 2013/0184885) appears to teach the energy management service unit 130 comprises various energy management applications 230 that interface with the energy management platform 222 components in order to provide automated control of customer energy management devices, analysis of collected data, and behavioral learning algorithms that leverage the data analysis to tune the operation of the system (Para. [0088]);	
	Stefanski (US PG Pub: 2015/0168003) appears to teach to enable a processor to generate a signature-based temperature model using data gleaned from a number of sources, including existing time-based temperature programs (i.e., temperature setpoint schedules) and various pieces of historical environment and/or occupants state information (i.e., model inputs) for use in generating the signature-based temperature model. For example, in certain embodiments, the processor may collect temperature setpoint schedules from one or more thermostats of one or more structures (Para. [0009]).
	Matsuoka (US PG Pub: 2014/0058567) appears to teach the method includes generating one or more input options on a schedule interface; selecting an HVAC schedule from one or more of a plurality of pre-existing HVAC schedules stored on the thermostat (Para. [0007]).
	 None of the prior art on record taken either alone or in obvious combination disclose determining, based on weather forecast data for the seasonal information and the one or more weather factors of the particular site, one or more forecast apparent temperatures at the particular site; selecting, from a plurality of energy management automated schedules stored in computer memory, a particular automated schedule based on the one or more forecast apparent temperatures with the remaining features and elements of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6.	Claims 22-36 are allowed due to their dependency over claim 21.
7.         The following is an examiner’s statement of reasons for allowance for claim 37:  
	The closest cited prior art Keil (US PG Pub: 2013/0184885) appears to teach the energy management service unit 130 comprises various energy management applications 230 that interface with the energy management platform 222 components in order to provide automated control of customer energy management devices, analysis of collected data, and behavioral learning algorithms that leverage the data analysis to tune the operation of the system (Para. [0088]);	
	Stefanski (US PG Pub: 2015/0168003) appears to teach to enable a processor to generate a signature-based temperature model using data gleaned from a number of sources, including existing time-based temperature programs (i.e., temperature setpoint schedules) and various pieces of historical environment and/or occupants state information (i.e., model inputs) for use in generating the signature-based temperature model. For example, in certain embodiments, the processor may collect temperature setpoint schedules from one or more thermostats of one or more structures (Para. [0009]).
	Matsuoka (US PG Pub: 2014/0058567) appears to teach the method includes generating one or more input options on a schedule interface; selecting an HVAC schedule from one or more of a plurality of pre-existing HVAC schedules stored on the thermostat (Para. [0007]).
	 None of the prior art on record taken either alone or in obvious combination disclose adjusting a temperature value associated with the particular site to produce an apparent temperature value, the weather data comprising the season value and one or more weather factors; using a trained machine learning model, predicting a set of thermostat settings based on a plurality of input values associated with the particular site that comprises the season value and the apparent temperature value with the remaining features and elements of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8.	Claims 38-45 are allowed due to their dependency over claim 37.
					Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698. The examiner can normally be reached Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116